IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-517

                                       No. COA21-689

                                    Filed 2 August 2022

     Mecklenburg County, No. 19 CVS 7954

     ROBERT ASHER, Plaintiff,

                 v.

     DAVID HUNEYCUTT, MICHAEL KISER and TRACY KISER, Defendants.


           Appeal by plaintiff from order entered 17 March 2021 by Judge Karen Eady-

     Williams in Mecklenburg County Superior Court. Heard in the Court of Appeals 24

     May 2022.


           Green Mistretta Law, PLLC, by Robert A. Smith and Stanley B. Green, for
           plaintiff-appellant.

           No brief filed for defendant-appellee David Huneycutt.

           Martineau King PLLC, by Stephen D. Fuller and Joseph W. Fulton, for
           defendants-appellees Michael Kiser and Tracy Kiser.


           ZACHARY, Judge.


¶1         Plaintiff Robert Asher appeals from the trial court’s order granting Defendants

     Michael and Tracy Kiser’s motion for summary judgment. After careful review, we

     affirm.

                                        Background
                                     ASHER V. HUNEYCUTT

                                         2022-NCCOA-517

                                        Opinion of the Court



¶2         In 2013, Defendants purchased a rental property in Charlotte, North Carolina

     (the “House”). The House has three points of entry, all of which require the use of

     steps: the front door has brick steps, the back porch has a set of steps, and the garage

     has three wooden steps leading into the House (the “Steps”).

¶3         Prior to purchasing the House, Defendants hired a professional home

     inspection company to evaluate the condition of the House and identify any potential

     problems. Although the inspection revealed several items throughout the House that

     warranted repair, the only issue that the inspector noted concerning the “steps,

     stairways, balconies and railings” was that “[t]here [wa]s a little play or movement

     of the handrail for the steps located in the garage.” The inspection company

     recommended that the “handrail be properly tighten[ed] or re-secured[,]” which

     Defendants did before renting the House to tenants. Defendant Michael Kiser also

     stained the Steps and the adjacent handrail, but otherwise Defendants made no

     alterations to the Steps.

¶4         Defendants rented the House to the Rushing family from 2013 to 2015. The

     Rushings reported no issues with the Steps or the handrail during their tenancy, and

     Sylvia Rushing described the Steps and handrail as “always in stable and safe

     condition.” After the Rushing family moved out in November 2015, Defendants rented

     the House to David Huneycutt, who lived there for approximately two and a half

     years. Huneycutt similarly had no complaints regarding the Steps. At his deposition,
                                     ASHER V. HUNEYCUTT

                                        2022-NCCOA-517

                                       Opinion of the Court



     Defendant Michael Kiser explained that he conducts a visual inspection while

     walking through the House with new tenants when they first move in, and performs

     this same walkthrough and visual inspection process with the tenants upon the

     termination of a tenancy. Defendant Michael Kiser, like his tenants, also never

     observed any problem with the Steps.

¶5         On 21 May 2016, Plaintiff and his wife attended a graduation party hosted by

     Huneycutt at the House. Plaintiff’s wife had been using a wheelchair for about a year

     and half at that time; she could only walk short distances due to a surgical procedure

     on her left foot. Having visited Huneycutt’s home before, Plaintiff knew that his wife

     would need assistance entering and exiting the House. When they arrived, Huneycutt

     requested that Plaintiff and his wife use the Steps in the garage. Plaintiff’s wife

     walked up the three Steps using only one foot, “which wore her out tremendously.”

     Plaintiff later stated that he “had some concerns” about the condition of the Steps,

     but he did not voice his reservations that day.

¶6         When Plaintiff and his wife were ready to leave, Huneycutt asked that they

     exit through the garage rather than the front door to avoid disrupting the party.

     Then, without consulting Plaintiff or Plaintiff’s wife, Huneycutt began maneuvering

     Plaintiff’s wife down the Steps; he grabbed the legs of the wheelchair, tilted her back

     in the chair, and began moving her down one step at a time. Plaintiff, from the top

     step, grabbed the handles of the wheelchair in an attempt to stop Huneycutt, worried
                                         ASHER V. HUNEYCUTT

                                             2022-NCCOA-517

                                            Opinion of the Court



     that his wife might get hurt. Upon realizing that he could not stop Huneycutt,

     Plaintiff grabbed his wife and put his arms around her head and neck, to “protect her

     from any injury going down the” Steps. When Huneycutt stopped moving the chair,

     Plaintiff lost his balance and fell down the Steps. He landed on a part of his wife’s

     wheelchair, “and his left eye went into a cavity in the wheelchair brace.” As a result

     of this fall, his optic nerve was severed, and Plaintiff lost all vision in his left eye.

¶7          Subsequent inspection by the parties’ experts revealed that the Steps did not

     comply with the applicable provisions of the North Carolina Residential Building

     Code. Specifically, the variance among the Steps’ heights was 1/4-inch greater, the

     threshold height from the floor was 1/4-inch higher, and the variance between each

     step’s tread depth was 3/8-inches greater than the Code permitted; additionally, at

     least one tread had a 3.1% slope—1.1% greater than the maximum 2% slope that the

     Code permitted. See N.C. State Building Code, §§ 312.1, 314.2 (1997).1

¶8          On 22 April 2019, Plaintiff and his wife filed a complaint2 against Defendants

     and Huneycutt. Plaintiff asserted that Defendants were negligent per se, in that they

     leased a home with steps that violated the Building Code. He also alleged that

     Defendants were negligent because they breached their common-law duty as



            1 The 1997 version of the North Carolina State Building Code is applicable in the
     instant case, as it was the version of the Code in effect at the time of the House’s construction.
            2 Plaintiff’s wife voluntarily dismissed her claims without prejudice on 21 October

     2021, and consequently was not a party to this lawsuit at the time of appeal.
                                       ASHER V. HUNEYCUTT

                                          2022-NCCOA-517

                                         Opinion of the Court



       landlords to lease the House “in a habitable and reasonably safe condition . . . by

       failing to install and/or maintain a garage staircase that was reasonable to prevent

       foreseeable falls.”

¶9            On 8 July 2019, Defendants filed a motion to dismiss, an answer, and

       crossclaims against Huneycutt. Defendants generally denied liability and asserted

       several affirmative defenses, including contributory negligence. On 16 September

       2020, Defendants filed a motion for summary judgment.

¶ 10          This matter came on for hearing in Mecklenburg County Superior Court on 11

       January 2021. On 17 March 2021, the trial court entered an order granting summary

       judgment in favor of Defendants, finding that “there is no genuine issue of material

       fact in dispute as to the claims against” Defendants. Although there remained claims

       pending against Huneycutt, the trial court certified the case for immediate appeal,

       stating that “there exists no just reason for delay” and that “this order is entered as

       a Final Judgment [as to Defendants] pursuant to N.C. R. Civ. P. 54(b).”

¶ 11          Plaintiff timely appealed pursuant to Rule 3(c)(2) of the North Carolina Rules

       of Appellate Procedure. See N.C.R. App. P. 3(c)(2). Subsequently, Plaintiff voluntarily

       dismissed his claims against Huneycutt on 1 July 2021, and Defendants voluntarily

       dismissed their crossclaims against Huneycutt on 12 July 2021.

                                 Grounds for Appellate Review

¶ 12          This Court chiefly entertains appeals from final judgments. See N.C. Gen. Stat.
                                         ASHER V. HUNEYCUTT

                                            2022-NCCOA-517

                                           Opinion of the Court



       § 7A-27(b)(1)–(2) (2021). “A final judgment is one which disposes of the cause as to all

       the parties, leaving nothing to be judicially determined between them in the trial

       court.” Veazey v. City of Durham, 231 N.C. 357, 361–62, 57 S.E.2d 377, 381, reh’g

       denied, 232 N.C. 744, 59 S.E.2d 429 (1950). By contrast, “[a]n interlocutory order is

       one made during the pendency of an action, which does not dispose of the case, but

       leaves it for further action by the trial court in order to settle and determine the entire

       controversy.” Id. at 362, 57 S.E.2d at 381. Because an interlocutory order is not yet

       final, with few exceptions, “no appeal lies to an appellate court from an interlocutory

       order or ruling of the trial judge[.]” N.C. Consumers Power, Inc. v. Duke Power Co.,

       285 N.C. 434, 437, 206 S.E.2d 178, 181 (1974).

¶ 13         Nonetheless, an interlocutory order disposing of less than all claims in an

       action may be immediately appealed if “the order affects some substantial right and

       will work injury to [the] appellant if not corrected before appeal from final

       judgment[,]” Goldston v. Am. Motors Corp., 326 N.C. 723, 726, 392 S.E.2d 735, 736

       (1990) (citation omitted); see also N.C. Gen. Stat. §§ 1-277(a), 7A-27(b)(3)(a), or if “the

       trial court certifies, pursuant to N.C.G.S. § 1A-1, Rule 54(b), that there is no just

       reason for delay of the appeal[,]” Turner v. Hammocks Beach Corp., 363 N.C. 555,

       558, 681 S.E.2d 770, 773 (2009); see also N.C. Gen. Stat. § 1A-1, Rule 54(b).

¶ 14         It is well settled that a trial court’s “[c]ertification under Rule 54(b) permits an

       interlocutory appeal from orders that are final as to a specific portion of the case, but
                                        ASHER V. HUNEYCUTT

                                            2022-NCCOA-517

                                          Opinion of the Court



       which do not dispose of all claims as to all parties.” Duncan v. Duncan, 366 N.C. 544,

       545, 742 S.E.2d 799, 801 (2013). Rule 54(b) provides, in relevant part, that

                    [w]hen more than one claim for relief is presented in an
                    action, . . . or when multiple parties are involved, the court
                    may enter a final judgment as to one or more but fewer
                    than all of the claims or parties only if there is no just
                    reason for delay and it is so determined in the judgment.
                    Such judgment shall then be subject to review by appeal or
                    as otherwise provided by these rules or other statutes.

       N.C. Gen. Stat. § 1A-1, Rule 54(b). In other words, a proper Rule 54(b) certification of

       an interlocutory order requires: (1) that the case involve multiple parties or multiple

       claims; (2) that the challenged order finally resolve at least one claim against at least

       one party; (3) that the trial court certify that there is no just reason for delaying an

       appeal of the order; and (4) that the challenged order itself contain this certification.

       See id.

¶ 15         In the instant case, the trial court’s order granting summary judgment in favor

       of Defendants is interlocutory, as it does not resolve all matters before the court. See

       Veazey, 231 N.C. at 362, 57 S.E.2d at 381. Nevertheless, the trial court’s Rule 54(b)

       certification is effective to create jurisdiction in this Court: at the time of the order,

       the case involved multiple parties (Plaintiff, Huneycutt, and Defendants) with

       multiple claims and crossclaims; the order on appeal finally resolved all claims

       against Defendants (granting summary judgment in Defendants’ favor); the trial
                                        ASHER V. HUNEYCUTT

                                           2022-NCCOA-517

                                          Opinion of the Court



       court certified that “there exists no just reason for delay”; and Plaintiff appealed from

       the order containing this certification.

¶ 16           Hence, we conclude that this Court has jurisdiction over this matter and

       proceed to the merits of Plaintiff’s appeal.

                                             Discussion

¶ 17           On appeal, Plaintiff argues that the trial court erred by granting summary

       judgment in favor of Defendants because Plaintiff produced a sufficient forecast of

       evidence to establish a prima facie case of (1) negligence per se, and (2) common-law

       negligence. Plaintiff also contends that he “produced a sufficient forecast of evidence

       to surmount Defendants’ affirmative defense of contributory negligence.”

          I.      Standard of Review

¶ 18           Summary judgment is properly entered “if the pleadings, depositions, answers

       to interrogatories, and admissions on file, together with the affidavits, if any, show

       that there is no genuine issue as to any material fact and that any party is entitled

       to a judgment as a matter of law.” N.C. Gen. Stat. § 1A-1, Rule 56(c). “[T]he evidence

       presented to the trial court must be admissible at trial and must be viewed in a light

       most favorable to the non-moving party.” Patmore v. Town of Chapel Hill, 233 N.C.

       App. 133, 136, 757 S.E.2d 302, 304 (citations omitted), disc. review denied, 367 N.C.

       519, 758 S.E.2d 874 (2014). “If the trial court grants summary judgment, the decision
                                        ASHER V. HUNEYCUTT

                                           2022-NCCOA-517

                                          Opinion of the Court



       should be affirmed on appeal if there is any ground to support the decision.” Proffitt

       v. Gosnell, 257 N.C. App. 148, 151, 809 S.E.2d 200, 204 (2017) (citation omitted).

¶ 19         Appellate courts review “decisions arising from trial court orders granting or

       denying motions for summary judgment using a de novo standard of review.”

       Cummings v. Carroll, 379 N.C. 347, 2021-NCSC-147, ¶ 21. When reviewing de novo,

       “the court considers the matter anew and freely substitutes its own judgment for that

       of the lower tribunal.” Blackmon v. Tri-Arc Food Sys., Inc., 246 N.C. App. 38, 41, 782

       S.E.2d 741, 743 (2016) (citation omitted).

¶ 20         The burden of proof governing motions for summary judgment is well

       established. Initially, the moving party “bears the burden of establishing that there

       is no triable issue of material fact.” DeWitt v. Eveready Battery Co., 355 N.C. 672, 681,

       565 S.E.2d 140, 146 (2002). The moving party may meet this burden “by proving that

       an essential element of the opposing party’s claim is non-existent, or by showing

       through discovery that the opposing party cannot produce evidence to support an

       essential element of his claim[.]” Id. (citation omitted). Once the moving party makes

       the required showing, “the burden shifts to the nonmoving party to produce a forecast

       of evidence demonstrating that the nonmoving party will be able to make out at least

       a prima facie case at trial[.]” Cummings, 379 N.C. 347, 2021-NCSC-147, ¶ 21 (citation

       and internal quotation marks omitted). A “plaintiff is required to offer legal evidence

       tending to establish beyond mere speculation or conjecture every essential element of
                                          ASHER V. HUNEYCUTT

                                             2022-NCCOA-517

                                            Opinion of the Court



       negligence, and upon failure to do so, summary judgment is proper.” Frankenmuth

       Ins. v. City of Hickory, 235 N.C. App. 31, 34, 760 S.E.2d 98, 101 (2014) (citation

       omitted).

          II.       Analysis

          A. Negligence per se

¶ 21            Plaintiff first argues that the trial court erred by granting summary judgment

       for Defendants because he forecast evidence sufficient to establish a claim of

       negligence per se, in that Defendants “breached the statutorily prescribed standard

       of care” by failing to ensure the Steps’ compliance with the Building Code. We

       disagree.

¶ 22            In order to successfully lodge a claim of negligence per se, a plaintiff must

       establish:

                       (1) a duty created by a statute or ordinance; (2) that the
                       statute or ordinance was enacted to protect a class of
                       persons which includes the plaintiff; (3) a breach of the
                       statutory duty; (4) that the injury sustained was suffered
                       by an interest which the statute protected; (5) that the
                       injury was of the nature contemplated in the statute; and,
                       (6) that the violation of the statute proximately caused the
                       injury.

       Hardin v. York Mem’l Park, 221 N.C. App. 317, 326, 730 S.E.2d 768, 776 (2012)

       (citation omitted), disc. review denied, 366 N.C. 571, 738 S.E.2d 376 (2013).
                                       ASHER V. HUNEYCUTT

                                          2022-NCCOA-517

                                         Opinion of the Court



¶ 23         However, proof that a building’s owner violated the State Building Code,

       without more, is insufficient to establish negligence per se. See Lamm v. Bissette

       Realty, Inc., 327 N.C. 412, 415, 395 S.E.2d 112, 114 (1990). Our Supreme Court

       explained that the building’s owner “may not be found negligent per se for a violation

       of the Code unless: (1) the owner knew or should have known of the Code violation;

       (2) the owner failed to take reasonable steps to remedy the violation; and (3) the

       violation proximately caused injury or damage.” Id. Accordingly, the plaintiff must

       demonstrate the owner’s actual or constructive knowledge of the Code violations. See

       id. at 415, 395 S.E.2d at 114–15 (concluding that summary judgment of the plaintiff’s

       negligence per se claim was proper because the “plaintiff made no showing” that the

       defendants “knew or should have known of the violation of the Code”).

¶ 24         Here, Plaintiff’s forecast of evidence failed to support an essential element of

       his negligence per se claim—that Defendants “knew or should have known of the Code

       violation[.]” Id. at 415, 395 S.E.2d at 114. Although Plaintiff contends that “a

       reasonable inspection would have revealed the violations[,]” the record suggests

       otherwise. At his deposition, Defendant Michael Kiser stated that he was unaware of

       any safety issues with the Steps prior to Plaintiff’s fall. The Steps were present when

       Defendants purchased the House, and Defendants did not alter them beyond staining

       the wood. Neither the Rushings nor Huneycutt—former tenants who were intimately

       familiar with the House—reported any problems with the Steps to Defendants.
                                        ASHER V. HUNEYCUTT

                                           2022-NCCOA-517

                                          Opinion of the Court



¶ 25         Furthermore, the official home inspection conducted in 2013 revealed no

       problem with the Steps, except that “[t]here [wa]s a little play or movement of the

       handrail for the steps located in the garage[,]” which Defendants repaired before

       renting the House to the Rushings. The issues in question were not obvious, violating

       the Code by fractions of an inch; indeed, Defendants’ expert could not visually identify

       any Code violations with regard to the Steps prior to measuring them. It follows, then,

       that it is not unreasonable for Defendants, who are neither construction nor

       carpentry professionals, to fail to notice the modest violations.

¶ 26         Accordingly, although the Steps violated provisions of the Code, see N.C. State

       Building Code, §§ 312.1, 314.2, Plaintiff cannot adequately demonstrate that

       Defendants “knew or should have known of the Code violation[s,]” Lamm, 327 N.C.

       at 415, 395 S.E.2d at 114. Plaintiff thus cannot establish that Defendants were

       negligent per se by violating the Code. In that Plaintiff’s “forecast of evidence fail[ed]

       to support an essential element of the claim[,]” we conclude that the trial court

       appropriately granted summary judgment in favor of Defendants under this theory.

       Wallen v. Riverside Sports Ctr., 173 N.C. App. 408, 411, 618 S.E.2d 858, 861, disc.

       rev. dismissed, 360 N.C. 180, 626 S.E.2d 840 (2005).

          B. Common-Law Negligence

¶ 27         Plaintiff next argues that the trial court erroneously granted summary

       judgment in favor of Defendants on Plaintiff’s common-law negligence claim because
                                          ASHER V. HUNEYCUTT

                                              2022-NCCOA-517

                                             Opinion of the Court



       he presented sufficient evidence establishing that Defendants breached their

       common-law duty of reasonable care. Plaintiff asserts that because Defendants

       retained control over the Steps, they had a duty to inspect them and perform any

       necessary repairs, which Defendants breached, as evidenced by the Steps’

       noncompliance with the Code.3 Again, we disagree.

¶ 28          Where a defendant has moved for summary judgment of a common-law

       negligence claim, the

                     plaintiff must establish a prima facie case . . . by showing:
                     (1) that [the] defendant failed to exercise proper care in the
                     performance of a duty owed [to the] plaintiff; (2) the
                     negligent breach of that duty was a proximate cause of
                     [the] plaintiff’s injury; and (3) a person of ordinary
                     prudence should have foreseen that [the] plaintiff’s injury
                     was probable under the circumstances.

       Lavelle v. Schultz, 120 N.C. App. 857, 859–60, 463 S.E.2d 567, 569 (1995), disc. review

       denied, 342 N.C. 656, 467 S.E.2d 715 (1996).

¶ 29          Landowners in particular have a nondelegable “duty to exercise reasonable

       care in the maintenance of their premises for the protection of lawful visitors.” Nelson

       v. Freeland, 349 N.C. 615, 632, 507 S.E.2d 882, 892 (1998) (eliminating the distinction


              3 Plaintiff also argues that a “[v]iolation of the Code’s standards is strong evidence of
       common law negligence[,]” citing Collingwood v. General Electric Real Estate Equities, Inc.,
       324 N.C. 63, 376 S.E.2d 425 (1989). However, the Collingwood Court concluded that a
       landlord’s compliance with a statutory standard is some evidence of due care; it did not
       address the converse. 324 N.C. at 68–69, 376 S.E.2d at 428. Here, Plaintiff argues that
       Defendants’ violation of the Code definitively demonstrates a breach of duty. Therefore,
       Plaintiff’s reliance on Collingwood is misplaced.
                                        ASHER V. HUNEYCUTT

                                            2022-NCCOA-517

                                          Opinion of the Court



       between licensees and invitees), reh’g denied, 350 N.C. 108, 533 S.E.2d 467 (1999).

       Further, “a landlord is potentially liable for injuries to third persons if he has control

       of the leased premises. Similarly, a landlord owes a duty to third parties for conditions

       over which he retained control.” Holcomb v. Colonial Assocs., L.L.C., 358 N.C. 501,

       508, 597 S.E.2d 710, 715 (citation and internal quotation marks omitted), reh’g

       denied, 359 N.C. 198, 607 S.E.2d 270 (2004).

¶ 30         The landowner’s duty of reasonable care owed to lawful visitors

                    requires that the landowner not unnecessarily expose a
                    lawful visitor to danger and give warning of hidden
                    hazards of which the landowner has express or implied
                    knowledge. This duty includes an obligation to exercise
                    reasonable care with regard to reasonably foreseeable
                    injury . . . . [P]remises liability and failure to warn of
                    hidden dangers are claims based on a true negligence
                    standard which focuses attention upon the pertinent issue
                    of whether the landowner acted as a reasonable person
                    would under the circumstances.

       Shepard v. Catawba Coll., 270 N.C. App. 53, 64, 838 S.E.2d 478, 486 (2020) (citation

       omitted). “This duty also requires a landowner . . . to make a reasonable inspection

       to ascertain the existence of hidden dangers.” McCorkle v. N. Point Chrysler Jeep,

       Inc., 208 N.C. App. 711, 714, 703 S.E.2d 750, 752 (2010).

¶ 31         Therefore, to prove a defendant’s negligence in a premises liability case, “a

       plaintiff must show that the defendant either (1) negligently created the condition

       causing the injury, or (2) negligently failed to correct the condition after actual or
                                       ASHER V. HUNEYCUTT

                                           2022-NCCOA-517

                                          Opinion of the Court



       constructive notice of its existence.” Burnham v. S&L Sawmill, Inc., 229 N.C. App.

       334, 340, 749 S.E.2d 75, 80 (citation and internal quotation marks omitted), disc.

       review denied, 367 N.C. 281, 752 S.E.2d 474 (2013); see also Harris v. Tri-Arc Food

       Sys. Inc., 165 N.C. App. 495, 500, 598 S.E.2d 644, 648, disc. review denied, 359 N.C.

       188, 607 S.E.2d 270 (2004).

¶ 32         In Harris, the trial court granted summary judgment in favor of the defendant

       in a negligence action where the ceiling in the defendant’s restaurant collapsed on

       the plaintiff due to a latent construction defect. 165 N.C. App. at 496, 598 S.E.2d at

       646. The defendant last had the restaurant’s ceiling inspected when the building

       inspector approved the building for occupancy, as “it was not a part of [the]

       defendant’s procedures to regularly inspect the ceiling.” Id. at 497, 598 S.E.2d at 646.

       However, the “defendant was not aware of any defect or condition existent in the

       construction of the ceiling.” Id. Thus, although the plaintiff contended that the

       “defendant failed to conduct a reasonable inspection of the premises[,]” this Court

       concluded otherwise, reasoning that “the building was inspected and approved for

       occupancy by the building inspector and [the] plaintiff ha[d] failed to produce any

       evidence to support her allegation that regular inspections of the ceiling would have

       been necessary or reasonable under the circumstances.” Id. at 500, 598 S.E.2d at 648.

¶ 33         In the present case, although Defendants owed a duty of reasonable care to

       Plaintiff as a lawful visitor on their property, Plaintiff cannot demonstrate that
                                        ASHER V. HUNEYCUTT

                                           2022-NCCOA-517

                                          Opinion of the Court



       Defendants breached their duty by failing to notice and remedy the Steps’ minor Code

       violations. Plaintiff is correct in his assertion that Defendants retained control over

       the House and the Steps within it: the lease agreement between Defendants and

       Huneycutt provided that Defendants retained the right “to enter the Premises for the

       purpose of inspecting the Premises . . . [a]nd for the purposes of making any repairs[.]”

       Consequently, Defendants owed a duty of reasonable care to Plaintiff as a lawful

       visitor. See, e.g., Holcomb, 358 N.C. at 508, 597 S.E.2d at 715 (concluding that a

       landlord-defendant owed a duty to a visitor-plaintiff when a tenant’s dog bit the

       plaintiff, in that the landlord retained control over the dog because the landlord and

       tenant had “contractually agreed” in the lease that the tenant would remove any pet

       that the landlord deemed a nuisance).

¶ 34         Having established that Defendants owed Plaintiff a duty of reasonable care

       in the maintenance of their premises, the dispositive issue is whether Defendants, as

       landowners, “acted as a reasonable person would under the circumstances.” Shepard,

       270 N.C. App. at 64, 838 S.E.2d at 486 (citation omitted). The facts presented for

       summary judgment, construed in the light most favorable to Plaintiff, see Patmore,

       233 N.C. App. at 136, 757 S.E.2d at 304, demonstrate that Defendants acted

       reasonably.

¶ 35         Plaintiff argues that Defendants breached their duty of reasonable care

       because they failed to notice “the unreasonably hazardous conditions and Code
                                       ASHER V. HUNEYCUTT

                                          2022-NCCOA-517

                                         Opinion of the Court



       violations[,]” which “a reasonable inspection would have revealed[.]” In support of

       this contention, Plaintiff points to his expert’s opinion that a person could have

       discovered the problems with the Steps “us[ing] nothing more than a tape measure

       or other simple tools to detect them—no specialized equipment or calculations would

       be needed (with the possible exception of the calculation of tread slope).” Accepting

       this as true, as we must, Plaintiff nevertheless fails to demonstrate that an owner’s

       failure to measure the width and height of the steps and calculate the tread slope

       constitutes a breach of the owner’s duty “to make a reasonable inspection to ascertain

       the existence of hidden dangers.” McCorkle, 208 N.C. App. at 714, 703 S.E.2d at 752

       (emphasis added).

¶ 36         Rather than measuring the Steps themselves, Defendants relied on a licensed

       home inspector’s expertise and the feedback of those who regularly used the Steps.

       Before renting the House, Defendants hired a professional home inspection company

       to evaluate the condition of the House, thereby identifying all problems with the

       property. The inspector reported only one issue involving the Steps—the loose

       handrail—and Defendants remedied it swiftly.

¶ 37         Moreover, Defendants never received any complaints from the Rushings or

       Huneycutt about the Steps, and Sylvia Rushing explicitly stated in her affidavit that

       she “never had any concerns” about them. Defendant Michael Kiser also visually

       examined the Steps multiple times while performing walkthrough inspections in the
                                       ASHER V. HUNEYCUTT

                                           2022-NCCOA-517

                                          Opinion of the Court



       house before and after changes in tenancy, and he never detected any issues with the

       Steps. In light of the inspector’s report, their tenants’ accounts, and their own

       inspections of the Steps—none of which suggested the presence of the minor Code

       violations at issue—Defendants had no reason to suspect that the Steps contained

       “hidden hazards” that required repairs or warnings. See Shepard, 270 N.C. App. at

       64, 838 S.E.2d at 486 (citation omitted).

¶ 38         Like the restaurant in Harris, the House in the case at bar was inspected by a

       professional inspector. 165 N.C. App. at 497, 598 S.E.2d at 646. And like the

       defendant in Harris, Defendants “w[ere] not aware of any defect or condition existent

       in the construction of the” Steps. Id. Furthermore, “[P]laintiff has failed to produce

       any evidence to support h[is] allegation” that, absent any reported or identified issues

       with the Steps, it “would have been necessary or reasonable under the circumstances”

       for Defendants to measure the Steps after the initial professional home inspection.

       Id. at 500, 598 S.E.2d at 648. Accepting Plaintiff’s position would require landowners

       to double-check the work of their hired professionals, which would unreasonably

       mandate that landowners perform important safety tasks without the requisite

       expertise.

¶ 39         Defendants hired a professional inspector, inquired of their tenants about any

       issues with the property, and performed visual inspections during walkthroughs of

       the House. Plaintiff has failed to come forward with evidence that Defendants
                                       ASHER V. HUNEYCUTT

                                          2022-NCCOA-517

                                         Opinion of the Court



       breached their duty “to make a reasonable inspection to ascertain the existence of

       hidden dangers.” McCorkle, 208 N.C. App. at 714, 703 S.E.2d at 752. As such, Plaintiff

       cannot demonstrate that Defendants “negligently failed to correct the condition [of

       the Steps] after actual or constructive notice of its existence.” Burnham, 229 N.C.

       App. at 340, 749 S.E.2d at 80 (citation omitted).

¶ 40            We therefore conclude that the trial court did not err in granting summary

       judgment in favor of Defendants on this claim. Having so determined, we need not

       reach Plaintiff’s other arguments on appeal.

                                            Conclusion

¶ 41            For the foregoing reasons, we conclude that the trial court did not err by

       granting summary judgment in favor of Defendants on Plaintiff’s claims for

       negligence per se and common-law negligence. Accordingly, we affirm the trial court’s

       order.

                AFFIRMED.

                Judges INMAN and JACKSON concur.